Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 21, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161490                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellant,                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161490
                                                                    COA: 346665
                                                                    Jackson CC: 17-005385-FH
  BRYAN SCOTT REYNOLDS,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 16, 2020
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. As
  noted by dissenting Judge Gleicher, the lawfulness of the stop was uncontested at trial
  and not subject to dispute. The defendant admitted that he violated two traffic laws. The
  officers therefore had reasonable cause to stop the defendant and the stop was lawful. On
  this record, the defendant cannot establish a reasonable probability that, but for the trial
  court’s failure to instruct the jury on the third element of the resisting and obstructing
  charge, the result of his trial would have been different. People v Randolph, 502 Mich 1,
  9 (2018). Accordingly, the Court of Appeals erred in concluding that the defendant was
  entitled to a new trial.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 21, 2020
           a1014
                                                                               Clerk